 
Exhibit 10.1
 
LIMITED WAIVER, JOINDER AND FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
This Limited Waiver, Joinder and First Amendment to Loan and Security Agreement
(the “First Amendment”) is made as of this 21st day of March, 2018, by and
among:
 SANTANDER BANK, N.A., a national bank having a place of business at 28 State
Street, Boston, Massachusetts 02109 (the “Lender”);
JANEL GROUP, INC., a New York corporation (“Janel”), PCL TRANSPORT, LLC, a New
Jersey limited liability company (“PCL”), JANEL ALPHA GP, LLC, a Delaware
limited liability company (“Alpha”), W.J. BYRNES & CO., INC., a California
corporation (“Byrnes”), LIBERTY INTERNATIONAL, INC., a Rhode Island corporation
(“Liberty”), THE JANEL GROUP OF GEORGIA, INC., a Georgia corporation (“Georgia”,
and together with Janel, PCL, Alpha, Byrnes, and Liberty, individually and
collectively, and jointly and severally referred to herein as “Borrower”);
JANEL CORPORATION, a Nevada corporation (“Parent”), as a Loan Party Obligor (as
defined herein); and
AVES LABS, INC., an Oregon corporation (“New Loan Party Obligor”),
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H:
WHEREAS, the Existing Borrower, the Parent and the Lender entered into that
certain Loan and Security Agreement dated as of October 17, 2017 (as amended and
in effect, the “Agreement”);
WHEREAS, the Loan Parties have requested that the Lender waive on a limited
basis, and modify and amend, certain terms and conditions of the Agreement; and
WHEREAS, in connection therewith, among other things, the New Loan Party Obligor
desires to become a party to and to be bound by the terms of the Agreement and
the other Loan Documents and to become a Loan Party Obligor (but not a Borrower)
in the same capacity and to the same extent as the existing Loan Party Obligors
thereunder and, in connection therewith, the parties desire to amend the
Agreement as set forth herein; and
WHEREAS, the Lender has agreed to waive on a limited basis, and modify and
amend, certain terms and conditions of the Agreement, all as provided for
herein.
NOW, THEREFORE, it is hereby agreed among the parties hereto as follows:

1.
Capitalized Terms.  All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Agreement.

2.
Amendments to Agreement.

 

--------------------------------------------------------------------------------

 

a.
Schedule B of the Agreement (Definitions) is hereby amended as follows:

i.
By inserting the following new definitions in their correct alphabetical order:

A)
“Aves” means Aves Labs, Inc., an Oregon corporation.

B)
“Aves Acquisition” means the acquisition by the Parent of the Aves Shares in
accordance with the provisions of this Agreement and the Aves Acquisition
Documentation.

C)
“Aves Acquisition Documentation” means that certain Stock Purchase Agreement
dated as of February 28, 2018 by and among the Parent, as “Purchaser” and each
of Fazilah Adam and Gary Ciment, collectively, as “Sellers” together with any
other documents executed and delivered in connection therewith.

D)
“Aves Shares” means the terms “Shares” as defined in the Aves Acquisition
Documentation.

E)
“First Amendment” means that certain Limited Waiver, Joinder and First Amendment
to Loan and Security Agreement dated as of the First Amendment Effective Date by
and among the Lender and the Borrowers, Aves, and the Parent.

F)
“First Amendment Effective Date” means March 21, 2018.

G)
“First Amendment Distribution” means a cash distribution made by Janel to the
Parent during the First Amendment Distribution Period, subject to the provisions
of the First Amendment and the Agreement, in the amount not to exceed Two
Million and 00/100 Dollars ($2,000,000).

H)
“First Amendment Distribution Period” means the period commencing on March 5,
2018 and ending at 3 p.m. Boston time on March 30, 2018.”

ii.
The following definitions are hereby amended as follows:

A)
The definition of “CMLTD” is hereby amended by inserting the following provision
at the end thereof:

“Notwithstanding the foregoing, for purposes of calculating CMLTD for the period
(i) beginning with fiscal quarter ending December 31, 2017 and (ii) ending with
fiscal quarter ending September 30, 2018, CMLTD shall not include any payments
on account of “seller indebtedness” paid pursuant to the Alpha/PCL Acquisition.”
 
-2-

--------------------------------------------------------------------------------

 

B)
Each of the definitions of “Debt Service Coverage Ratio” and “Debt Service
Coverage Ratio (Borrower Group)” is hereby amended by inserting the following
provision at the end thereof:

“Notwithstanding the foregoing subclause (i), the First Amendment Distribution
will not be subtracted from EBITDA.”

b.
Section 5.23 of the Agreement (Parent) is hereby amended by inserting the
following provision at the end thereof:

“Notwithstanding the foregoing, on February 28, 2018, the Parent may acquire all
of the Aves Shares in accordance with the provisions of the Aves Acquisition
Documentation and this Agreement utilizing the proceeds of the First Amendment
Distribution.”

c.
Section 5.27 of the Agreement (Negative Covenants) is hereby amended as follows:

i.
Subclause (e) is hereby deleted in its entirety and the following is substituted
in its stead:

“(e) make any loans to or investments in any Affiliate or other Person in the
form of money or other assets, provided, that:
(i) Borrower may make loans and investments in its wholly-owned domestic
Subsidiaries that are Loan Party Obligors;
(ii) Parent may make investments in (A) Borrower, (B) INDCO, and (C) those loans
or investments permitted by subclauses (i), (ii), or (iii) of Section 5.23
above; provided that such loans or investments as to (B) and (C) are not funded
directly or indirectly with the proceeds of any Revolving Loan;
(iii) Parent may make an investment in Aves utilizing the proceeds of the First
Amendment Distribution; provided that any future loans or investments in Aves by
Parent shall not be funded directly or indirectly with the proceeds of any
Revolving Loan; and
(iv) Borrower (other than Aves) may make loans and investments in Aves in an
aggregate amount not to exceed $250,000 at any time, provided that at the time
of any such loan and investment, no Event of Default exists or would result
therefrom.”
 
-3-

--------------------------------------------------------------------------------

 

ii.
Subclause (f) is hereby deleted in its entirety and the following substituted in
its stead:

“(f) incur any Indebtedness other than (i) the Obligations, (ii) Permitted
Indebtedness, (iii) other Indebtedness which is unsecured and does not exceed
$250,000 in the aggregate at any one time, and (iv) as to Aves only, at the
request of the Parent, and so long as no Event of Default then exists or would
result therefrom (including, without limitation, no breach of the Minimum Debt
Service Coverage Ratio), Indebtedness incurred by Aves from an institutional
lender to finance the working capital needs of Aves on terms and conditions
satisfactory to the Lender (and in connection therewith Lender would  agree to
release its continuing security interest and Lien on the assets of Aves).”

iii.
Subclause (i) is hereby deleted in its entirety and the following substituted in
its stead:

“(i) (a) pay or declare any dividends or distributions on any Loan Party’s stock
or other equity interest except for Permitted Dividends, and
(b) pay or declare the First Amendment Dividend, unless the following conditions
are satisfied: (i) such payment is made during the First Amendment Distribution
Period to the Parent (which payment may be in one or more installments during
such period) to fund a portion of the Aves Acquisition, (ii) notwithstanding the
fact that all of the Dividend Payment Conditions have not been satisfied, (A) no
Default or Event of Default shall exist immediately before and after giving
effect to any such payment, and (B) for the thirty (30) consecutive day period
immediately preceding any such payment and for the thirty (30) consecutive day
period immediately following any such payment, Excess Availability is not less
than $1,000,000.”

iv.
Subclause (m) is hereby amended by deleting the following text:

“(except as to Parent as to which the foregoing shall not apply)”
and substituting the following in its stead:
“(except (i) as to Parent as to which the foregoing shall not apply, and (ii) as
to Aves, as to which the foregoing shall not apply as Aves is in the business of
producing high-affinity custom chicken antibodies)”

d.
Schedule A (Description of Terms) is hereby amended as follows:

i.
by deleting the reference to “$10,000,000” in row 1 a) thereof (Maximum
Revolving Facility Amount), and substituting “$11,000,000” in its stead;

ii.
by deleting the reference to “$1,500,000” in row 1 c) thereof (Foreign Accounts
Sublimit), and substituting “$2,000,000” in its stead.

 
-4-

--------------------------------------------------------------------------------

 

e.
Disclosure Schedule is hereby amended as follows:

i.
Paragraph 3 (Deposit Accounts/Other Accounts) is hereby amended by inserting the
following rows at the end thereof:

Aves Labs, Inc.
Bank of America, N.A.
xxxx 1636
 
Aves Labs, Inc.
Bank of America, N.A.
xxxx 4949
Savings account




ii.
Paragraph 5 (Insurance) is hereby amended by inserting the following at the end
thereof:

“The Cincinnati Insurance Company- Auto Policy”
The Cincinnati Specialty Underwriters Insurance Company- General Business
Liability Policy”
SAIFCorporation- Worker’s Compensation Policy”

f.
Additional Representations, Warranties and Covenants Regarding Aves Acquisition.

In addition to the representations, warranties and covenants set forth in
Article 5 of the Agreement, the Loan Party Obligors make the following
representations, warranties and covenants as of the First Amendment Effective
Date with respect to the Aves Acquisition, which representations, warranties and
covenants are made on the terms and conditions set forth in the preamble
paragraph of Article 5:
(i) The First Amendment Distribution shall only be used to fund a portion of the
Aves Acquisition.
(ii) The Parent shall have the sole obligation to pay the Earnout Consideration
(as defined in the Aves Acquisition Documents) and no other Loan Party Obligor
shall have any obligation therefor.  For avoidance of doubt, the Earnout
Consideration shall not be paid with proceeds of a Revolving Loan.
(iii) Loan Party Obligors shall have delivered to Lender a complete and correct
copy of the Aves Acquisition Documents by not later than March 16, 2018,
including all schedules and exhibits thereto.  The execution, delivery and
performance of each of the Aves Acquisition Documents has been duly authorized
by all necessary action on the part of Parent.  Each Aves Acquisition Document
is the legal, valid and binding obligation of Parent, enforceable against Parent
in accordance with its terms, in each case, except (i) as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought.  Parent is not in default in the
performance or compliance with any provisions thereof.  All representations and
warranties made by Parent in the Aves Acquisition Documents and in the
certificates delivered in connection therewith are true and correct in all
material respects. To Parent’s knowledge, none of the Seller’s representations
or warranties in the Aves Acquisition Documents contain any untrue statement of
a material fact or omit any fact necessary to make the statements therein not
misleading, in any case that could reasonably be expected to result in a
Material Adverse Effect.
 
-5-

--------------------------------------------------------------------------------

 
(iv) No Default or Event of Default exists as of the First Amendment Effective
Date (other than the Stated Event of Default, defined below) or would arise from
the consummation of such Aves Acquisition;
(v) The business acquired in connection with such Aves Acquisition is (A)
located in the United States, (B) organized under the laws of any state of the
United States or the District of Columbia, and (C) Aves is engaged in the
business of producing high-affinity custom chicken antibodies;
(vi) After giving effect to the Aves Acquisition and this First Amendment,
Parent will own, directly, 100% of the equity interests Aves and shall control
all of the voting interests or shall otherwise control the governance of Aves,
will have good title to the assets acquired pursuant to the Aves Acquisition
Agreement, free and clear of all Liens other than Permitted Liens, and Lender
shall have a first priority Lien in all of the assets of Aves, subject to
Permitted Liens;
(vii) Such Aves Acquisition has been approved by the board of directors of Aves
and such board of directors has not announced that it will oppose such Aves
Acquisition or has not commenced any action which alleges that such Aves
Acquisition shall violate applicable law;
(viii) The Loan Party Obligors have furnished the Lender with historic financial
statements of Aves, pro forma projected financial statements of Aves for 2018,
and such other information as the Lender may reasonably require, all of which
shall be reasonably satisfactory to the Agent.
(v) The Aves Acquisition has been consummated in all material respects, in
accordance with all applicable laws and this Agreement and all requisite
approvals by Governmental Authorities having jurisdiction over the Parent and
Aves and, to Parent’s knowledge, the Seller, with respect to the Aves
Acquisition, have been obtained (including filings or approvals required under
the Hart-Scott-Rodino Antitrust Improvements Act), except for any approval the
failure to obtain could not reasonably be expected to be material to the
interests of the Lender.

3.
Limited Waivers.  The Loan Party Obligors have requested that the Lender provide
the following limited waivers (the “Limited Waivers”) and amend the Agreement to
reflect the same, and the Lender has agreed to provide such Limited Waivers and
amend the Agreement to reflect the same, but only on the terms and conditions
set forth herein:

 
-6-

--------------------------------------------------------------------------------

 

a.
The Loan Party Obligors warrant and represent to the Lender that the Borrower
has breached Section 5.15(d) of the Agreement (Quarterly Financial Statements)
for the fiscal quarter ending December 31, 2017 (the “Stated Event of
Default”).  Upon the effectiveness of this First Amendment, the Lender hereby
waives the Stated Event of Default provided that such Quarterly Financial
Statement for fiscal quarter ending December 31, 2017 is delivered to the Lender
by no later than May 31, 2018.  The waiver of the Stated Event of Default is a
one-time waiver only, which relates solely with the Borrower’s failure to comply
with Section 5.15(d) for the fiscal quarter ending December 31, 2017 and shall
not be deemed to constitute an agreement by the Lender to waive any future
Events of Default.  Further, nothing contained herein shall be deemed to
constitute a waiver of any other Events of Default which may exist as of the
date hereof.

b.
Pursuant to Section 5.23 of the Agreement, among other things, the Parent is
prohibited from utilizing (directly or indirectly) proceeds of the Revolving
Loans to finance acquisitions.  Notwithstanding the foregoing, the Loan Party
Obligors have requested that the Lender waive the provisions of Section 5.23
that prohibit the Parent from using proceeds of the Revolving Loan to finance a
portion of the Aves Acquisition.  Upon the effectiveness of this First
Amendment, the Lender hereby waives the provisions of Section 5.23, retroactive
to March 5, 2018, that prohibit the Parent from using proceeds of the Revolving
Loan to finance a portion of the Aves Acquisition.  The waiver of the foregoing
provisions of Section 5.23 is a one-time waiver only, which relates solely to
the Aves Acquisition and shall not be deemed to constitute an agreement by the
Lender to waive the provisions of Section 5.23 (or any other provision of the
Agreement) in the future.

c.
Pursuant to Section 5.27(i) of the Agreement, the Loan Party Obligors are
prohibited from paying or declaring any dividends or distributions on any Loan
Party’s stock or other equity interest except for Permitted Dividends. The First
Amendment Distribution is not a Permitted Dividend.  Notwithstanding the
foregoing, the Loan Party Obligors have requested that the Lender waive the
provisions of Section 5.27(i) that prohibit the Borrower from making the First
Amendment Distribution, and allow the Borrower to make the First Amendment
Distribution to the Parent so that the Parent may utilize the proceeds of the
First Amendment Distribution to finance a portion of the Aves Acquisition. Upon
the effectiveness of this First Amendment, the Lender hereby waives the
provisions of Section 5.27(i), retroactive to March 5, 2018, that prohibit the
Borrower from making the First Amendment Distribution.  The waiver of the
foregoing provisions of Section 5.27(i) is a one-time waiver only, which relates
solely to the First Amendment Distribution and the Aves Acquisition and shall
not be deemed to constitute an agreement by the Lender to waive the provisions
of Section 5.27(i) (or any other provision of the Agreement) in the future.

 
-7-

--------------------------------------------------------------------------------

 

4.
Joinder and Assumption of Obligations.  As of the First Amendment Effective
Date, the New Loan Party Obligor hereby acknowledges that it has received and
reviewed a copy of the Agreement and the other Loan Documents, and hereby:

a.
joins in the execution of, and becomes a party to, the Agreement and the other
Loan Documents as a Loan Party Obligor thereunder (for avoidance of doubt, but
not as a Borrower), as indicated with its signature below;

b.
covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a Loan Party Obligor under the Agreement and the other Loan
Documents as of the date hereof (other than covenants, agreements, liabilities
and acknowledgments that relate solely to an earlier date), in each case, with
the same force and effect as if such New Loan Party Obligor was a signatory to
the Agreement and the other Loan Documents and was expressly named as a Loan
Party Obligor therein;

c.
makes all representations, warranties, and other statements of a Loan Party
Obligor under the Agreement and the other Loan Documents, as of the date hereof
(other than representations, warranties and other statements that relate solely
to an earlier date), in each case, with the same force and effect as if such New
Loan Party Obligor was a signatory to the Agreement and the other Loan Documents
and was expressly named as a Loan Party Obligor therein;

d.
assumes and agrees to perform all applicable duties and Obligations of a Loan
Party Obligor under the Agreement and the other Loan Documents; and

e.
without limiting the provisions of subparagraph a above, New Loan Party Obligor
hereby agrees as follows:

To secure the full payment and performance of all of the Obligations, New Loan
Party Obligor hereby assigns to Lender and grants to Lender a continuing
security interest in all property of such New Loan Party Obligor, whether
tangible or intangible, real or personal, now or hereafter owned, existing,
acquired or arising and wherever now or hereafter located, and whether or not
eligible for lending purposes, including: (i) all Accounts (whether or not
Eligible Accounts) and all Goods whose sale, lease or other disposition by such
New Loan Party Obligor has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, such New Loan Party Obligor; (ii) all
Chattel Paper (including Electronic Chattel Paper), Instruments, Documents, and
General Intangibles (including all patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, goodwill, copyrights,
copyright applications, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guarantee
claims, contracts rights, payment intangibles, security interests, security
deposits and rights to indemnification); (iii) all Inventory; (iv) all Goods
(other than Inventory), including Equipment, Farm Products,
Health-Care-Insurance Receivables, vehicles, and Fixtures; (v) all Investment
Property, including all rights, privileges, authority, and powers of such New
Loan Party Obligor as an owner or as a holder of Pledged Equity, including all
economic rights, all control rights, authority and powers, and all status rights
of such New Loan Party Obligor as a member, equity holder or shareholder, as
applicable, of each Issuer; (vi) all Deposit Accounts, bank accounts, deposits
and cash; (vii) all Letter-of-Credit Rights; (viii) all Commercial Tort Claims;
(ix) all Supporting Obligations; (x) any other property of such New Loan Party
Obligor now or hereafter in the possession, custody or control of Lender or any
agent or any parent, Affiliate or Subsidiary of Lender or any Participant with
Lender in the Loans, for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise); and (xi) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including proceeds of all insurance policies insuring
the foregoing property, and all of such New Loan Party Obligor’s books and
records relating to any of the foregoing and to such New Loan Party Obligor’s
business.
 
-8-

--------------------------------------------------------------------------------

 

5.
Ratification of Loan Documents/Waiver.  Except as provided for herein, all terms
and conditions of the Agreement or the other Loan Documents remain in full force
and effect.  Each Loan Party Obligor each hereby ratifies, confirms, and
reaffirms all representations, warranties, and covenants contained therein and
acknowledges and agrees that the Obligations, as amended hereby, are and
continue to be secured by the Collateral.  Each Loan Party Obligor acknowledges
and agrees that each such Loan Party Obligor does not have any offsets,
defenses, or counterclaims against the Lender arising out of the Agreement or
the other Loan Documents, and to the extent that any such offsets, defenses, or
counterclaims arising out of the Agreement or the other Loan Documents may
exist, each such Loan Party Obligor hereby WAIVES and RELEASES the Lender
therefrom.

6.
Conditions to Effectiveness.  This First Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Lender:

a.
This First Amendment shall have been duly executed and delivered by the
respective parties hereto and, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

b.
New Loan Party Obligor and the other Loan Party Obligors shall have executed and
delivered such documents and agreements set forth on the Closing Checklist as
required by Lender.

c.
The Borrower shall have paid to the Lender all other fees and expenses then due
and owing pursuant to the Agreement and this First Amendment.

d.
The Aves Acquisition shall occur contemporaneously with the execution and
delivery of this First Amendment.

7.
Miscellaneous.

a.
This First Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.

 
-9-

--------------------------------------------------------------------------------

 

b.
The provisions of Section 10.15 (Governing Law) and 10.16 (Consent to
Jurisdiction; Waiver of Jury Trial) are specifically incorporated herein by
reference.

c.
This First Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby.  No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

d.
Any determination that any provision of this First Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this First Amendment.

e.
The Borrower shall pay on demand all costs and expenses of the Lender,
including, without limitation, reasonable attorneys’ fees in connection with the
preparation, negotiation, execution and delivery of this First Amendment.

f.
The Loan Party Obligors each warrants and represents that such Person has
consulted with independent legal counsel of such Person’s selection in
connection with this First Amendment and is not relying on any representations
or warranties of the Lender or its counsel in entering into this First
Amendment.

[remainder of page left intentionally blank]
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.
 

   
LENDER
     
Witnessed by:
 
SANTANDER BANK, N.A.
           
/s/ John Nuzzo
 
By:
/s/ Pierre A. Desbiens
Print Name: John Nuzzo
 
Name:  Pierre A. Desbiens
   
Its: SVP
     
/s/ John Nuzzo
 
By:
/s/ Jeffrey G. Millman
Print Name: John Nuzzo
 
Name:  Jeffrey G. Millman
   
Its: Regional Credit Manager
                     
BORROWER
     
Witnessed by:
 
JANEL GROUP, INC., a New York corporation
           
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: Vice President
     
Witnessed by:
 
PCL TRANSPORT, LLC, a New Jersey limited liability company
           
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: Vice President
     
Witnessed by:
 
JANEL ALPHA GP, LLC, a Delaware limited liability company
           
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: Vice President
     

 

 
-11-

--------------------------------------------------------------------------------

 
 
Witnessed by:
 
W.J. BYRNES & CO., INC., a California corporation
           
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: Vice President
     
Witnessed by:
 
LIBERTY INTERNATIONAL, INC., a Rhode Island corporation
           
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: Vice President
     
Witnessed by:
 
THE JANEL GROUP OF GEORGIA, INC., a Georgia corporation
           
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: Vice President
         
LOAN PARTY OBLIGORS
     
Witnessed by:
 
JANEL CORPORATION, a Nevada corporation
     
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: President
     
Witnessed by:
 
AVES LABS, INC., an Oregon corporation
     
/s/ Vincent Verde
 
By:
/s/ Brendan J. Killackey
Print Name: Vincent Verde
 
Name:  Brendan J. Killackey
   
Its: President
           

 
 
 
-12-

--------------------------------------------------------------------------------